Citation Nr: 1612948	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  10-49 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for right hip trochanteric bursitis.

2. Entitlement to a total disability rating based on individual unemployment due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 2009 to November 2009.  This case is before the Board of Veteran's Appeals (Board) on appeal from a July 2010 rating decision of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction over the claims file is currently held by the Philadelphia, Pennsylvania RO.  April 2013 and August 2015 decisions by a Veterans Law Judge other than the undersigned remanded the case for additional development.  The case is now assigned to the undersigned.


FINDINGS OF FACT

1. The Veteran's hip disability was shown to have been manifested by objective evidence of pain on motion; limitation of extension no more than 5 degrees, limitation of flexion no less 45 degrees; and adduction is limited so she cannot cross legs.  Ankyloses and flail joint of the hip are not shown.

2. The Veteran's service-connected hip disability and lumbar spine disability have not been shown to be of such severity as to preclude employment. 


CONCLUSIONS OF LAW

1. A rating in excess of 10 percent for right hip trochanteric bursitis is not warranted.  38 U.S.C.A §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.71a; Diagnostic Codes (Codes) 5251, 5252, 5253, 5254 (2015). 

2. The schedular criteria for TDIU are not met, and a TDIU rating is not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An June 2010 letter provided notice on the "downstream" issues of disability ratings and effective dates, prior to the July 2010 rating decision.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  In compliance with the April 2013 Board remand, an April 2013 letter also provided the Veteran additional notice as to the evidence necessary to substantiate her claim for TDIU.  The Veteran has had ample opportunity to respond/supplement the record.  She has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

Regarding the duty to assist, the Veteran's service treatment record (STRs) are associated with the claims file.  In the August 2015 remand, the RO was asked to secure treatment records pertaining to the Veteran from three VA facilities.  Substantial compliance has been made and the VA facilities included the records they have of the Veteran.  She was afforded VA examinations in June 2013 and November 2014, which are of record.  As explained below, she failed to report for a subsequent examination scheduled for October 2015.

In the April 2013 remand, the RO was asked to secure additional relevant private treatment records.  The RO requested private medical records from Summit Medical Center for the period from September 1, 2012 to October 31, 2012.  An October 2013 response noted the Veteran was seen in June and July 2012, but the RO did not request these additional records at this time.  The RO also requested private treatment records from John R. Pittman, MD for the periods from August 2010 to August 31, 2010 and from November 1, 2012 to November 30, 2012.  A September 2013 response from the Putnam North Family Medical Center noted the Veteran was not seen on these dates, but was seen at other times.  The RO also did not request these additional records at this time.  

In the August 2015 remand, the RO was asked to secure the records from Summit Medical Center and Dr. Pittman which were not requested after the October 2013 and September 2013 responses, and the records from a Native American Clinic, which the Veteran noted in her December 2010 substantive appeal she had received treatment for her right hip disability.  A specific request for authorization to obtain these private treatment records was sent to the Veteran's last address of record in September 2015, but no response was received.  The letter from the RO was not returned as undeliverable.

 A VA examination was scheduled at the Pittsburgh VAMC in October 2015 and the Veteran failed to report for the examination.  The RO made multiple attempts to reach the Veteran: a scheduled and two appointment letters were mailed to the Veteran's Pennsylvania address and not returned as undeliverable; an email was sent to the Veteran's available email address with no response; and the RO attempted to reach the Veteran by telephone at two separate numbers over three days with no response at each number.  In October 2015 there was uncertainty about the Veteran's address and the RO attempted to determine her current address.  In December 2015 there were inclinations she relocated back to Oklahoma, but the RO has not heard from her since May 2013.   In December 2015, after the Veteran did not report to the examination at the Pittsburgh VAMC, efforts were made to schedule her an examination at the Oklahoma City VAMC.  

The Board notes that, where entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination scheduled in conjunction with a claim for increase, the claim shall be denied.  38 C.F.R. § 3655(b).  However, given that the Veteran did report for prior examinations scheduled in connection with these claims, the claims shall be rated based on the evidence of record.

Under these circumstances VA has met its assistance obligations.  See Wood v. Derwinski, 1 Vet. App. 190 (1991) (While VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street).  Therefore, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.  Accordingly, his claim will be adjudicated on the basis of the existing record.  38 C.F.R. § 3.655.  The Veteran has not identified any pertinent evidence that remains outstanding. VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis 

Right Hip Trochanteric Bursitis

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. 

In Fenderson v. West, 12 Vet. App. 119, 125-126 (1999), the U.S. Court of Appeals for Veterans claims (Court) distinguished appeals involving a Veteran's disagreement with the initial rating assigned at the time of a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, as here, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of appropriateness of "staged ratings" (i.e. assignment of different ratings for distinct periods of time, based on the facts found) is required.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995), Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or maligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

The diseases under Diagnostic Codes 5013 through 5024 are rated on limitation of motion of affected parts.  Limitation of motion must be objectively confirmed by findings "such as swelling, muscle spasm, or satisfactory evidence of painful motion."  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The phrase "such as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each Veteran's disorder, and the effect of those symptoms particular to each Veteran's disorder, and the effect of those symptoms on the claimant's social and industrial adaptability.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Included within 38 C.F.R. §4.71a are multiple diagnostic codes that evaluate impairment resulting from service connected hip disorders, including Code 5250 (ankylosis), Code 5251(limitation of extension of the thigh); Code 5252 (limitation of flexion of the thigh); Code 5253 (impairment of the abduction, adduction, or rotation of the thigh); Code 5254 (flail joint of the hip); and 5255 (impairment of the femur).  

Code 5251 provides for limitation of the extension of the thigh.  When there is limitation of extension of the leg to 5 degrees, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, Code 5251.

Code 5252 provides for limitation of flexion of the thigh.  Where flexion is limited to 45 degrees, a 10 percent rating is provided; when flexion is limited to 30 degrees, 20 percent is assigned; when flexion is limited to 15 degrees, 30 percent is assigned; and when flexion is limited to 10 degrees, 40 percent is assigned. 38 C.F.R. § 4.71a, Code 5252.

Code 5253 provides for the impairment of the thigh.  Where there is limitation of rotation of the thigh, so the Veteran cannot toe-out more than 15 degrees on the affected leg, a 10 percent rating is assigned; when limitation of adduction of the thigh, so that the Veteran cannot cross his or her legs, a 10 percent rating is assigned; and when limitation of abduction of the thigh, so that motion is lost beyond 10 degrees, a 20 percent rating is assigned. 38 C.F.R. § 4.71a, Code 5253.

The Board notes that full range of motion of the hip consists of 0 degrees extension and 125 degrees flexion.  38 C.F.R. § 4.71, Plate II.

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran was granted service connection in July 2010 for right hip trochanteric bursitis and assigned a 10 percent rating under Code 5252 for limitation of flexion, effective November 14, 2009, based on pain.

In a September 2012 statement, the Veteran asserted that her hip disability had worsened in severity, so that she could no longer walk or bathe without assistance.  She also asserted that she had tried returning to work, but her "hip and back would not allow it."

A June 2013 statement by J.S. reported that the Veteran was in constant pain and had problems with everyday tasks.  He detailed that she often fell in the shower and while going up stairs; she is never comfortable while sleeping and cannot sleep an entire night due to the pain; and while the she tried to have a job, she had a flare-up to the point where she could not take her pants off on her own or walk or stand for periods of a normal work shift. 

The Veteran was afforded a VA examination in June 2013.  She reported sharp hip pain that radiates into her groin, especially with walking, and activities that make the pain worse include walking or standing for prolonged periods of time or sitting for more than one hour.  During flare-ups she reported that she is unable to do anything, and needs help getting out of her bed and to use the bathroom.  Range of motion studies indicated flexion to 115 degrees with pain beginning at 95 degrees; extension to 0 degrees with no pain on motion; abduction was not lost beyond 10 degrees; adduction was not limited such that the Veteran could not cross her legs; and rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  The examiner noted the Veteran was moaning and tearful during range of motion testing.  Repetitive range of motion tests showed there was no additional limitation in range of motion because flexion remained at 115 degrees and extension remained at 0 degrees after repetitive testing.  The examiner found no ankyloses, malunion or nonunion of the femur, flail hip joint or leg, and no history of hip surgery.  She noted the Veteran's gait was not normal, as she had a significant limp favoring her right lower extremity, and she was walking using a cane.  The examiner also noted that the Veteran's hip condition impacted her ability to work, as the Veteran "would be limited in repeated movements from sitting to standing, prolonged walking, and climbing stairs.  She would be limited in prolonged sitting for more than one hour and would require frequent position changes." The Veteran would also need special accommodations to avoid direct pressure on her right hip, additional time off to attend rehabilitation sessions if necessary, and any prescribed pain medication in the future would need to be reviewed in compatibility with job safety. 

An October 2013 statement by a private physician noted that the Veteran continued to report to her office with complaints of right hip pain and swelling which were interfering with her daily activities.  The physician noted she prescribed non-steroidal anti-inflammatory medications. 

An April 2014 VA treatment note noted the Veteran reported that her right hip "continues to give her pain and unsteadiness when she walks with a normal stride, so she has cut back the size of her steps."  The Veteran also indicated her pain was 0 out of 10.

The Veteran was provided another VA hip and thigh examination in November 2014.  She reported chronic pain at level 8 out of 10 on "a regular day" which "may puff to a 10 due to strenuous activity such as going up and down stairs, loading laundry, or a dishwasher," and 6 out of 10 on a good day.  During flare-ups, she reported that "when it flares, if I step it feels like my legs will give out."  The Veteran reported that she was experiencing a flare-up during examination due to recent overuse by repetitive heavy lifting.  Range of motion studies indication flexion to 90 degrees; extension to 20 degrees; abduction to 30 degrees; and adduction to 10 degrees, but not limited such that Veteran cannot cross her legs.  The examiner noted that the "Veteran exhibits extreme guarding with all movement of right hip and reports pain with all movement during evaluation of ROM." Repetitive range of motion tests showed there was no additional limitation in range of motion after three repetitions.  The examiner found no ankyloses, malunion or nonunion of the femur, flail hip joint or leg, and no history of hip surgery.  The examiner noted that the "Veteran was able to ambulate without difficulty, requiring no assistance down a long hallway to exam room, with steady moderately paced gait," and "in the exam room Veteran was able to sit in a hard, low chair, for approximately 1/2 hour and exhibited no evidence of discomfort or pain."  The examiner also noted that the Veteran did not use any devices to help her walk.  In regards to functional impact, the examiner found that her hip disability did not impact her ability to perform any type of occupational task.

An October 2015 VA treatment Review of Systems noted the Veteran was negative for muscle cramps, joint pain, or joint stiffness.

As noted above, the Veteran's right hip is currently rated under Code 5252 (for a limitation of the flexion of the thigh).  The evidence of record throughout the appeal period does not show flexion limited to 30 degrees or less.  Consequently, a higher (20 percent) rating under Code 5252 is not warranted.  

Next, the analysis must turn to whether the Veteran is entitled to a separate or higher rating for her hip disability under any other Diagnostic Code.  Under Code 5253 (impairment of the thigh), the November 2014 VA examination found that the Veteran's adduction was not limited so that she could not cross her legs, and her abduction of the thigh was to 30 degrees.  The June 2013 examiner also found the Veteran's rotation of the thigh was not limited so she could not toe-out more than 15 degrees.  During the period of appeal the Veteran was not found to adduction limited so she could not cross her legs, rotation of the thigh limited so she could not toe-out more than 15 degrees, and limitation of abduction of the thigh, so that motion is lost beyond 10 degrees.  Accordingly, neither a separate (10 percent) rating nor a higher (20 percent) rating under Code 5253 is warranted.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holding in DeLuca.  When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.  38 C.F.R. § 4.59 notes that the intention of the rating schedule is to recognize painful motion "as entitled to at least the minimum compensable rating for the joint."  A finding of functional loss must be supported by adequate pathology, and evidence by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997)(citing (38 C.F.R. § 4.40).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain, in and of itself, that does not result in additional functional loss does not warrant a higher rating the Court held that pain alone does not constitute functional loss, but is just one factor to be considered when evaluating functional impairment. Id. 

Here, the Veteran has been granted the minimum compensable rating (10 percent) for her right hip disability.  See 38 C.F.R. 4.59.  On November 2014 VA examination, she reported chronic pain described as "8 [out of 10] on a regular day, but may puff to a 10 due to strenuous activity such as going up and down stairs, loading laundry, or a dishwasher;" pain on a "good day" would rate at 6 out of 10; and described constant pain as "a stabbing pain which shoots down both legs and up my back."  She was also moaning and tearful during the 2013 VA examination and ambulated with a limp.  However, the preponderance of the evidence does not support a finding that a higher rating is warranted based on pain and weakness.  Despite the complaints of constant pain, the 2013 examiner found no additional limitation of motion after repeated movement and the November 2014 examiner did not find in her right hip limitation of functional ability due to pain, weakness, fatigability or incoordination over a period of time or during flare-ups.  The 2014 examiner did not find any reduction of muscle strength.  

The 2014 examiner also noted observations prior to and during the examination.  She described that the "Veteran was able to ambulate without difficulty, requiring no assistance, down a long hallway to exam room, with steady moderately paced gait.  In exam room, Veteran was able to sit in a hard, low chair, for approximately a half hour and exhibited no evidence of discomfort or pain.  Movement to examination table was without evidence of discomfort, as well."  The Board finds that the objective findings noted by the 2014 examiner more accurately depicts the severity of her disability than her reported complaints made to the examiner during the examination.  This is so because the information was gathered when the Veteran was apparently unaware that she was being evaluated (i.e., walking down the hallway, outside the context of the information gathered in response to the specific examination questions).  The Veteran was scheduled for a subsequent examination in October 2015, but she failed to report.  Consequently, an increased evaluation for the Veteran's right hip is not warranted on the basis of functional loss due to pain or weakness. 

In considering the potential applicability of other Diagnostic Codes, the Board finds that Code 5250 (ankyloses of the hip), 5254 (flail joint of the hip), and 5255 (impairment of the femur) are not applicable to the facts of this case, as the medical and lay evidence does not show the Veteran has the type of impairment contemplated by these other Diagnostic Codes. 

The Board recognizes the Veteran's assertions that the severity of her right hip disability warrants an increased rating, but she is not shown to have requisite medical training, expertise, or credentials needed to render a medical opinion as to the extent and nature of her right hip disability.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).

The Board has also considered whether the Veteran's claim should be referred for an extra-schedular rating.  See 38 C.F.R. 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Id.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extra-schedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  The Board finds that referral for extra-schedular consideration is not warranted.  The manifestations of (and effects on daily living from) her service-connected right hip disability, including painful movement, limitation of motion, and the resulting limitations, are reasonably described and addressed by the rating schedule.  See 38 C.F.R. § 4.71a.  Accordingly, the Board finds that a comparison of the Veteran's right hip disability with the schedular criteria does not show that it presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  

TDIU 

In the April 2013 remand, the Board found that the Veteran had raised the issue of entitlement to a TDIU rating in association with her claim for increased rating for her service-connected right hip disability.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App 447, 453-54 (2009).  

A total disability rating for compensation based on individual unemployability may be assigned where the schedular rating is less than 100 percent, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15; see also 38 C.F.R. § 3.340(a) (providing that to establish entitlement to a TDIU, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation). 

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Where the percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed. 38 C.F.R. §4.16(b).

For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm. The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to cause unemployability, without regard to advancing age or disabilities for which service connection has not been established.  See 38 C.F.R. §§ 3.341(a), 4.16(a); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The Veteran's service-connected disabilities are right hip trochanteric bursitis, effective November 14, 2009, and a lumbar strain secondary to the right hip trochanteric bursitis, effective July 26, 2010, both rated at 10 percent.  Therefore, the schedular percentage requirements for TDIU under 38 C.F.R. § 4.16(a) are not met.  

Regarding potential entitlement to TDIU under 38 C.F.R. § 4.16(b), the Board has no authority to award TDIU under § 4.16(b) in the first instance.  Rather, the rating board must submit to the Director, Compensation and Pension Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

In her TDIU application, received August 2013, the Veteran alleged that her right hip and lower back disabilities prevented her from seeking, gaining, and maintaining meaningful, gainful employment.  The application detailed that she has had one job since her military service, as a cashier from April 2012 to July 2012, working 20 hours a week, and she applied for two technical support jobs in March 2013.  An August 2013 statement from her previous employer noted that she quit her cashier job "because she was unable to stand for any length of time."  She also reported on the application that she was currently taking online classes towards a bachelor's degree, which she started in July 2012.  A June 2014 VA treatment note noted that she was a full-time student working towards a bachelor's degree in environmental studies. 

The preponderance of the evidence is against a finding that the Veteran has been unemployable due solely to her service-connected hip and low back disabilities at any time during the appeal.  The June 2013 examiner found that the Veteran's hip injury impacted her ability to work, but did not indicate it precluded substantially gainful occupation.  The examiner noted that the Veteran would be limited in repeated movements from sitting to standing, prolonged walking, and climbing stairs; limited in prolonged sitting and require frequent position changes; and would need special accommodations to avoid pressure on her hip.  The examiner did not indicate her hip disability would preclude sedentary employment, and the Veteran has been able to be a full-time student online.  The Board notes that being a full-time student requires similar physical functions to full-time work functions, especially sedentary employment.  A July 2014 VA back examination found that the Veteran's back condition did not impact her ability to work.  The November 2014 examiner also found that hip disability did not impact her ability to work.   

While it is clear that her service-connected right hip and lower back disabilities impacts her ability to work, the level of impact is not tantamount to outright preclusion of what could be considered substantially gainful employment.  As discussed, the ratings for his service-connected right hip disability contemplated the manifested symptomatology. 

Based on detailed review of the foregoing evidence, the Board finds that the Veteran's service-connected disabilities do not preclude all forms of substantially gainful employment consistent with her educational background and occupational experience.  As noted, it must be demonstrated that that the Veteran is unable to secure or follow a substantial gainful occupation.  In addressing this question, it must be determined whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  In this case, the evidence shows that she had some limitation due to her service-connected disabilities.  This is recognized by the ratings assigned during the appeal.  The evidence, however, does not show that her service-connected disabilities prevented all forms of gainful occupation.

In sum, the competent and credible evidence of record shows the Veteran's service-connected right hip disability does not preclude substantially gainful employment.  While the disability clearly affects her ability to work, the impact is reflected in the combined rating.  The evidence suggests she has completed some college, and may hold a college degree, so her educational background suggests she is not limited to solely physical occupations.  In addition, VA examiners have not found that she is totally unable to work due to her service-connected right hip or back disabilities.  For these reasons and bases, the preponderance of the evidence is against this claim of entitlement to a TDIU rating.  Thus, entitlement to a TDIU rating due solely to her service-connected right hip disability is not warranted at any time during the period on appeal.


ORDER

An initial rating in excess of 10 percent for right hip trochanteric bursitis is denied.

Entitlement to TDIU is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


